Citation Nr: 1510137	
Decision Date: 03/11/15    Archive Date: 03/24/15

DOCKET NO.  12-33 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent prior to July 14, 2014, for left knee synovial chondromatosis with degenerative joint disease.

2.  Entitlement to a disability rating in excess of 20 percent prior to July 14, 2014, for left knee instability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1978 to November 1983. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A September 2014 rating decision granted a temporary 100 percent rating for left total knee replacement effective July 14, 2014, and a 30 percent rating for left total knee replacement as of September 1, 2015.

The Veteran was scheduled for a January 2015 hearing, but failed to report without good cause and has not requested that it be rescheduled.  His hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

The Board has reviewed the Veterans Benefits Management System (VBMS) and Virtual VA claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Evidence in the record indicates that the Veteran's left knee disability may have worsened since his last VA examination.  See September 2014 Rating Decision (indicating the Veteran underwent a total knee replacement surgery).  However, the Board notes that the record does not contain any treatment records after September 2012.  Although there is a private record of just the knee replacement surgery itself, there are no VA or private treatment records dated in 2013 and 2014 which may show that an increase is warranted for the period prior to the knee replacement surgery.  Thus, on remand all additional treatment records should be obtained and associated with the record on appeal. 

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's assistance, make efforts to obtain any outstanding treatment records, including from VA, and any other treatment providers indicated by the Veteran, dated since January 2012.  

2.  Then, after undertaking any further indicated development, the AOJ should readjudicate the claim on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


